Citation Nr: 1520758	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The evidence of record is in relative equipoise with respect to whether the Veteran's low back disability is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a low back disorder, diagnosed as neuritis, radiculitis, intervertebral disc syndrome, arthritis, and lumbosacral sprain and strain, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed below, the Board has granted entitlement to service connection for low back disability.  As such, any error related to the duties to notify or assist or any other due process error on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends that service connection for a low back disability is warranted.  He alleges that his current low back disability was caused by an in-service back injury.  During his February 2015 hearing before the Board, the Veteran testified that he injured his back during service when a wall collapsed on him.  He reported that he has experienced low back pain and symptoms since this incident, but that he self-treated with over-the-counter medication until he sought medical treatment in the early 2000's.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show that he was treated for back pain in April 1973 and May 1973 after a wall fell on him.  X-rays taken at that time were normal, but the treatment records note the Veteran's reports of constant aching, tenderness, and fullness in the lumbosacral area.  Healed skin abrasions were also noted.  The Veteran's November 1973 separation examination was silent as to any complaints or diagnoses of a lumbar spine disability.

Private treatment records from 2010 note diagnoses of and treatment for a low back disorder.  The diagnoses included low back pain, sciatica, lumbosacral sprain and strain, cervicalgia, and cervical region subluxation.

In October 2011, the Veteran underwent a VA spine examination.  The Veteran stated that he was injured during service when a barrack wall fell, striking his lumbar spine.  The Veteran reported low back pain.  Physical examination was conducted, and X-rays were performed, which revealed osteophytes and degenerative changes.  The diagnosis was lumbosacral contusion.  The examiner also reported that the Veteran had intervertebral disc syndrome and arthritis.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury because there was no evidence of a chronic condition related to the lumbosacral contusion and there was no diagnosis of a back strain during service.

In May 2012, the Veteran's private chiropractor, Dr. Hughes, submitted a statement noting that the Veteran advised him that he injured his lower back during service and that his current low back disorder was a "direct result of injuries while service in the armed forces."  In a February 2015 statement, Dr. Hughes noted that he reviewed the Veteran's service records, and that it was his "professional opinion that [the Veteran's] current lower back condition is more likely than not related to his military service . . . ."  Dr. Hughes explained that the Veteran's current back disability was most likely "caused by the strain/sprain injury he received when the wall fell on him" and that the in-service injury "permanently weakened his back muscles, spinal disc and supporting structures."  Dr. Hughes further reasoned that, "[o]ver time, his spine has tried to adapt to the weakening caused by this traumatic accident but has been unable to properly adapt and heal causing a permanent weakened condition for which he now experiences continual recurring pain."

With consideration of all of the evidence of record, the Board finds that the evidence is in equipoise with respect to whether the Veteran's lumbar spine disorder, diagnosed as neuritis, radiculitis, intervertebral disc syndrome, arthritis, and lumbosacral sprain and strain, is related to his military service.  In that regard, there are competing medical opinions addressing the etiology of the Veteran's lumbar spine disability.  Both opinions are based upon a review of the pertinent evidence in the claims file and provide supporting explanation and rationale for the conclusions reached.  As the evidence as to whether the Veteran's current lumbar spine disability, diagnosed as neuritis, radiculitis, intervertebral disc syndrome, arthritis, and lumbosacral sprain and strain, is related to his in-service back injury is evenly balanced, resolving all reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability is warranted.


ORDER

Entitlement to service connection for a lumbar spine disability, diagnosed as neuritis, radiculitis, intervertebral disc syndrome, arthritis, and lumbosacral sprain and strain, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


